                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION

WHITLEY OUSLEY                                                                         PLAINTIFF
ADC #713051

v.                             Case No. 1:17-cv-00086 KGB/JTR

WENDY KELLEY, et al.                                                               DEFENDANTS

                                           JUDGMENT

       Pursuant to the Order entered this date, it is considered, ordered, and adjudged that plaintiff

Whitley Ousley’s claims against defendants are dismissed without prejudice (Dkt. No. 7).

       So adjudged this the 29th day of October, 2018.



                                                           ________________________________
                                                            Kristine G. Baker
                                                            United States District Judge
